Order entered April 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01605-CV

                    HONEYWELL INTERNATIONAL, INC., Appellant

                                               V.

                         HUNT CONSOLIDATED, INC., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-11695

                                           ORDER
       We GRANT court reporter Lanetta Williams’s April 28, 2015 request for extension of

time to file record and ORDER the record be filed no later than June 1, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE